United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2446
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                            Karina Michelle Guevara

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                ____________

                           Submitted: October 15, 2013
                            Filed: November 14, 2013
                                   [Unpublished]
                                  ____________

Before RILEY, Chief Judge, MELLOY, and KELLY, Circuit Judges.
                             ____________

PER CURIAM.

       Karina Guevara was a passenger in a Jeep that was pulled over in a routine
traffic stop. After a search of the Jeep, officers found over 500 grams of
methamphetamine hidden in the engine compartment. Guevara appeals her
conviction for possession of methamphetamine with intent to distribute and for
conspiracy to distribute and possess methamphetamine with intent to distribute.
Guevara argues the district court1 erred in finding that the officer had reasonable
suspicion to stop the Jeep. Guevara also challenges the length of the stop and
suggests the stop became a de facto arrest. These same arguments were recently
rejected by this Court in a case involving the driver of the same Jeep in which Karina
Guevara was a passenger. United States v. Guevara, No. 13-1340, 2013 WL 5477616
(8th Cir. Oct. 3, 2013) (conviction of driver of the Jeep upheld because officer had
reasonable suspicion for the traffic stop, driver consented to the search of the Jeep,
destructive search of the Jeep was supported by probable cause, and officers had
probable cause to arrest driver-defendant). Karina Guevara raises no new arguments
for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.

                                         -2-